     Case 2:19-cv-02225-RFB-BNW Document 41 Filed 09/29/20 Page 1 of 4



 1
      Gregory Rueb, Esq. (CA SBN 154589)
 2    DALIMONTE RUEB STOLLER, LLP
      515 S Figueroa St, Ste 1550
 3    Los Angeles, CA 90071
 4    Tel: (949) 375-6843
      Fax: (855) 203-2035
 5    greg@drlawllp.com
 6
      Brian Nettles, Esq. (NV SBN 7462)
 7    NETTLES MORRIS, Law Firm
      1389 Galleria Drive, Ste 200
 8    Henderson, NV 89014
      Telephone: (702) 434-8282
 9
      brian@nettlesmorris.com
10
      Attorneys for Plaintiff
11
12                          IN THE UNITED STATES DISTRICT COURT
13                              FOR THE DISTRICT OF NEVADA
14     FRANCISCA T. SALAZAR,                             Case No. 2:19-cv-02225-RFB-EJY
15             Plaintiff,
16             v                                         STIPULATION AND [PROPOSED]
17                                                       ORDER TO STAY DISCOVERY
      C R BARD INCORPORATED, et al
                                                         AND ALL PRETRIAL DEADLINES
18             Defendants,                               IN LIGHT OF SETTLEMENT
19
                                                         (THIRD REQUEST)
20
21          Plaintiff Francisca T. Salazar (“Plaintiff”) and Defendants C. R. Bard Inc. and Bard
22   Peripheral Vascular Inc. (“Defendants”) (collectively “the Parties”) hereby notifies the
23   Court that the Parties have reached a full settlement in principle in this action.
24          Additionally, the Parties request this Court to approve this stipulation to stay this
25   case for 90 days. Plaintiff’s counsel in this matter represents hundreds of plaintiffs with
26   cases proceeding in this and other courts across the country. Plaintiff’s counsel and
27   Defendants have reached a global settlement in principle regarding the Plaintiff’s counsel’s
28   inventory of filed Bard IVC filter cases, including this matter. The parties are working to
     Case 2:19-cv-02225-RFB-BNW Document 41 Filed 09/29/20 Page 2 of 4



 1   finalize settlement documents and Plaintiff will dismiss the Complaint in this action when
 2   the settlement is finalized. Given that this settlement is being structured as a global
 3   settlement involving hundreds of other cases, the parties expect that it will take at least 90
 4   days, if not more, to memorialize and execute the specific terms of the settlement.
 5          Accordingly, the parties request that the Court enter a stay of this case for 90 days
 6   pending Plaintiff’s voluntary dismissal of all claims. If Plaintiff has not filed dismissal
 7   papers within 90 days from the stay being granted, the parties respectfully request the
 8   opportunity to file a joint status report regarding the status of the settlement.
 9          IT IS SO STIPULATED AND AGREED.
10   DATED: this 21st day of September
11
12          DALIMONTE RUEB STOLLER, LLP                        GREENBERG TRAURIG, LLP
13   By:    /s/ Gregory D. Rueb                         By:    /s/ Eric W. Swanis
            GREGORY D. RUEB, ESQ                               ERIC W. SWANIS, ESQ.
14
            CA SBN 154589                                      Nevada Bar No. 6840
15          515 S. Figueroa St, Ste 1550                       10845 Griffith Peak Drive, Ste 600
            Los Angeles, CA 90071                              Las Vegas, NV 89135
16          Telephone: (949) 375-6843                          Telephone: (702) 792-3773
17          Email: greg@drlawllp.com                           Facsimile: (702) 792-9002
                                                               Email: swanise@gtlaw.com
18          Brian Nettles, Esq.
            Nevada Bar No. 7462                                Counsel for Defendants
19
            NETTLES MORRIS, Law Firm
20          1389 Galleria Drive, Ste 200
            Henderson, NV 89014
21          Telephone: (702) 434-8282
22          brian@nettlesmorris.com

23          Counsel for Plaintiffs
24
25
26
27
28
                                                    2
     Case 2:19-cv-02225-RFB-BNW Document 41 Filed 09/29/20 Page 3 of 4



 1                                    [PROPOSED] ORDER
 2          Upon consideration of the Parties’ Stipulation To Stay Discovery And All Pretrial

 3   Deadlines In Light of Settlement , and for good cause appearing, IT IS HEREBY

 4   ORDERED that the Parties’ stipulation is APPROVED, and all deadlines including

 5   Plaintiff’s deadline to file a response to Defendants motion to dismiss hereby stayed and

 6   extended for 90 days to allow the Parties to finalize settlement and file dismissal papers.

 7
 8   IT IS SO ORDERED

 9
10    DATED: ____________,
              September 29 2020
                                         HON. RICHARD F. BOULWARE, II
11                                       UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   3
     Case 2:19-cv-02225-RFB-BNW Document 41 Filed 09/29/20 Page 4 of 4



 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on September 21, 2020, I caused the foregoing document to be
 3   electronically filed with the Clerk of the Court using the CM/ECF system, which will send
 4   notification of such filing to the CM/ECF participants registered to receive such service:
 5
 6                                                     By:    /s/Gregory D. Rueb
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  4
